oO Se NH Ue FR WY NY

NY wNO NO NO ND NV NY WN NO KF HF | | Fe FeO FeO Oe ele
oOo HN NWN HH FBP WY NO |§ DBD Oo Ce HDT HDB A BP W YNYO KH OC

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 1 of 25

Mark Aussieker

8830 Olive Ranch Lane | L E D
Fair Oaks, CA 95628 E

Phone: 916-705-8006

aussiekerl @gmail.com JUL 23 2019

CLERK, U.S. DISTRICT COURT

in pro per EASTERN DISTRICT OF CALIFORNIA
ev Z
TY CLERK

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA
nag cv 1384 KM 08 ES
Mark Aussieker, No. “’ aoe

Plaintiff,

Vv. COMPLAINT FOR DAMAGES
Trial by Jury not requested
Diversified Global Ventures, Inc and
Holiday Tours International Defendant(s)

 

 

Plaintiff MARK AUSSIEKER (“Plaintiff”), on behalf of himself alleges as follows:

1. Plaintiff Mark Aussieker (“Plaintiff or “Mr. Aussieker’’) brings this action to
enforce the consumer-privacy provisions of the Telephone Consumer Protection Act
“TCPA”, 47U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public
outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims v.
Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

2. Upon information and belief, Defendants or their agents have jointly and
severally placed telemarketing calls to a telephone number Mr. Aussieker had registered
on the national Do Not Call Registry without Mr. Aussiekers consent. As a result,

Defendants are liable for those calls and their agents actions.

1

 
_ WwW WN

oO Oo NN MN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 2 of 25

I. PARTIES

3. Plaintiff Mark Aussieker is an individual and resident of the state of California.

4, Defendant Diversified Global Ventures, Inc (“Transparency”) is a California
corporation that is licensed by the state of California to sell travel. Transparency is a "person"
as defined by 47 US.C. § 153 (39). They may be served through its registered agent

5. Defendant Holiday Tours International (“HOLIDAY”) is a Florida corporation
that is licensed by the state of California to sell travel. HOLIDAY is a "person" as defined by
47 US.C. § 153 (39). They may be served through its registered agent

I. Jurisdiction & Venue

6. The Court has federal question subject matter jurisdiction over these
TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

7. Venue is proper pursuant to 28 U.S.C. § 1391 (6)(2) because the Plaintiff is
a resident of this district, which is where he received the illegal telemarketing calls that are
the subject of this lawsuit.

8. Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a
substantial part of the events or omissions giving rise to the claims occurred within this
District.

9. This Court has personal jurisdiction over the parties because Defendants
systematically and continually have conducted business in the State of California.
Likewise, Plaintiff's rights were violated in the State of California and his claims arose out
of his contact with Defendants from California.

Ii. TCPA Background

10. | TCPA Background In 1991, Congress enacted the TCPA to regulate the

explosive growth of the telemarketing industry. In so doing, Congress recognized that

2

 
So wa nN KH A F&F W NY

NO jy NY WN WN WO NO NO RO eo Rem mt
on xy BD A FSF WD NO KY§ TD OBO DB ANA DBD UH FBP WO NY KF OC

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 3 of 25

“[ujnrestricted telemarketing . . . can be an intrusive invasion of privacy [.]” Telephone
Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. §

227).

THE TCPA PROHIBITS TELEMARKETING CALLS TO NUMBERS LISTED ON THE

DO NOT CALL REGISTRY, UNLESS THE CALLER HAS THE RECIPIENT’S SIGNED,

WRITTEN CONSENT.
11. The national Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those
numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored
indefinitely, or until the registration is cancelled by the consumer or the telephone number is
removed by the database administrator.” Id.

12. The TCPA and implementing regulations prohibit the initiation of telephone
solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47
C.F.R. § 64.1200(c)(2).

13. | A person whose number is on the Registry, and who has received more than
one telephone call within any twelve-month period by or on behalf of the same entity in
violation of the TCPA, can sue the violator and seek statutory damages. 47 U.S.C. §
227(c\(5).

14. The regulations exempt from liability a caller who has obtained the
subscriber’s signed, written agreement to receive telephone solicitations from the caller. 47
C.F.R. § 64.1200(c)(2)(ii). That agreement must also include the telephone number to which
the calls may be placed. Id.

15. Any person whose receives any phone in violation 47 U.S.C. § 227(b)(1) (A)

can sue the violator and seek statutory damages. 47 U.S.C §227(b)(3)(B). This is commonly

 
oOo S&F NSN NWN Oo FF WD NYO

NO NO NO NO NO NO NO WN NO YF Fe FS FSF KF Ff FO Sh | hlhlh
ye NY Nn On Ff WY NYO KY DD OBO CO NHN HR BR WO NO KF CO

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 4 of 25

refered to as the auto dialer statue or ATDS.

16. 47 U.S.C. § 227(b)\(1) (A) to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using any
automatic telephone dialing system or an artificial or prerecorded voice— (iii) to any
telephone number assigned to a paging service, cellular telephone service, specialized mobile
radio service, or other radio common carrier service, or any service for which the called party

is charged for the call, unless such call is made solely to collect a debt owed to or

_ guaranteed by the federal government.”

17. Automatic Telephone Dialing System, which the statute defines as
“equipment which has the capacity—-(A) to store or produce telephone numbers to be called,
using a random or sequential number generator; and (B) to dial such numbers.” 47 USC
227(a)(1). Notwithstanding this limited definition, the Ninth Circuit ruled in Marks v.
Crunch San Diego, LLC that an ATDS means more than what the statute says. The question
is whether, in order to be an ATDS, a device must dial numbers generated by a random or
sequential number generator or if a device can be an ATDS if it merely dials numbers from a
stored list.”

18. The Court answered in the affirmative merely that if the dialer dials numbers
from a stored list, it is considered an ATDS. Marks decision is now the law of the land in the
9" circuit as of February 19" after the parties settled.

19. Alla plaintiff needs to show is that a call or text message was made using an
auto dialer to a number assigned to cellular service, or that the calling party was charged for
the call. In this case, plaintiff received calls on his cellular phones where he was charged for

the call.

 
oO fe NTN DN OW SF WY NY

RO NO NHN HO HN KH KNOY NO Ow wm ee
ao NY HD UW FP WHY NY KF|§ DT Oo DB NN HDB nA SFP WHO NYO KH OC

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 5 of 25

20. The TCPA specifically required the FCC to “initiate a rulemaking proceeding
concerning the need to protect residential telephone subscribers’ privacy rights to avoid
receiving telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

21. | The FCC was instructed to “compare and evaluate alternative methods and
procedures (including the use of ... company-specific ‘do not call systems ...)” and “develop
proposed regulations to implement the methods and procedures that the Commission
determines are most effective and efficient to accomplish purposes of this section.” Jd. at
(c)(1)(A), (E).

22. Pursuant to this statutory mandate, the FCC established company-specific “do
not call” rules that every company engaging in telemarketing is required to comply with. In
the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act
of 1991, 7 FCC Red. 8752 (Oct. 16, 1992) (“TCPA Implementation Order’).

23. | The FCC found that “the company-specific do-not-call list alternative is the
most effective and efficient means to permit telephone subscribers to avoid unwanted
telephone solicitations.” Jd. at 8765, § 23. 19.

24. | However, recognizing that an honor system would probably be insufficient,
the FCC found that it “must mandate procedures for establishing company-specific do-not-
call lists to ensure effective compliance with and enforcement of the requirements for
protecting consumer privacy.” Jd. at J 24. 20.

25. It accordingly placed the burden on telemarketers to implement and prove the
implementation of their compliance procedures.

26. These regulations are codified at 47 CFR 64.1200(d)(1)-(6).

27. Specifically, these regulations require a company to keep a written policy,
available upon demand, for maintaining a do-not-call list, train personnel engaged in

5

 
\O oo ~ nN an > Ww nN —

NO wo NO NNO NH HK HY NH NYO KF FF FF FS FF FO OF OO Se Sel
ao NN UO FF WD NY KFK§ DOD Oo OoOo IN BHO AO FR WY NY KF CO

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 6 of 25

telemarketing on the existence and use of its internal do-not-call list, and record and honor
“do not call” requests for no less than five years from the time the request is made. 47 CFR §
64.1200(d)(1, 2, 3, 6).

28. This includes the requirement that “[a] person or entity making a call for
telemarketing purposes must provide the called party with the name of the individual caller,
the name of the person or entity on whose behalf the call is being made, and a telephone
number or address at which the person or entity can be contacted.” 47 C.F.R. 64.1200(d)(4).

29. These policies and procedures prohibit a company from making telemarketing
calls unless they have implemented these policies and procedures. 47 CFR 64.1200(d).

30. Accordingly, all telemarketing calls violate the TCPA, unless Defendant can
demonstrate that it has implemented the required policies and procedures.

31. Inthe Matter of Rules & Regulations Implementing the Tel. Consumer Prot.
Act of 1991, 27 FCC Red. 1830, 1844 ,i 33 (2012) (footnote and internal quotation marks
omitted). FCC regulations "generally establish that the party on whose behalf a solicitation is
made bears ultimate responsibility for any violations."

32. In the Matter of Rules and Regulations Implementing the Tel. Consumer
Prot. Act of 1991, FCC Red. 12391, 12397 (1995). The FCC confirmed this principle in
2013, when it explained that "a seller ... may be held vicariously liable under federal
common law principles of agency for violations of either section 227(b) or section 227(c)
that are committed by third-party telemarketers." In the Matter of the Joint Petition Filed by
Dish Network, LLC, 28 FCC Red. 6574, 6574 (2013).

33. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster,

Inc., 569 F.3d 946, 951-52 (9th Cir. 2009).

 
So 7&2 SYN DH nH PP WY NH

BO bP NHN HN KN BH NO BR RO ROO eee ee
on NO UN Fe Wo Ne KH OF Oo eH HN HO eH PF WD YO KF S&S

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 7 of 25

IV. Factual Allegations

34. Plaintiffs phone number ending in 8006 was added to the Do Not Call list in
February 2003

35. Plaintiff does not have a home phone and primarily uses his cell phone for
personal use and he is a residential subscriber.

36. Plaintiff pays Google Fi directly a monthly service fee in exchange for cell
service. Plaintiff is listed as the subscriber for the telephone number that was called.

37. DEFENDANTS or their agents placed telemarketing calls, with an ATDS to
plaintiffs cell phone which is on the Do not call list, without his consent

38. | Defendant Travel Transparency is a seller of travel

39. Defendant Holiday Tours International is a telemarketer

40. The calls initiated were for telemarketing purpose (Promote Travel Transparency).

41. | DEFENDANTS may have hired a vendor to provide the “heavy lifting” for
locating, qualifying, coordinating potential customers. The calls placed by Defendants, it
agents or vendors were made with auto dialer.

42. DEFENDANT is liable for the vendors actions per Charvat v. Echostar and
United States v. Dish Network matters (FCC-13-54A1 (Dec. Ruling))

43. Mr. AussieKer has a concrete injury being the receipt of such phone calls that
Congress intended to remedy through passage of the TCPA.

44. Mr. Aussieker’s concrete injury as it relates to the Spokeo decision is loss of
productivity for answering the call, decreased battery life, could not listen to music while on
the phone, the nuisance of receiving a telephone call with a pre-recorded message.

45. The only requirement to enforce the TCPA is to indentify the party

responsible for the calls. “rules generally establish that the party on whose behalf a
7

 
—

So ee NN AW Fe WY NY

Ny who NO NO NO NY NH NO NO we &- FF FF Fe Se Fe Se
“ao NN NWN FP YD NO FK 3D OBO SH NY HDB vA FP WO NYO KF |S

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 8 of 25

solicitation is made bears ultimate responsibility for any violations.” In re Rules &
Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and
Order, 10 FCC Red 12391, 12397 (f 13) (1995). Plaintiff feigned interest in the calls
properly identify the party responsible.

47. One call was from “Private” to 916-705-8006 on 07/03/19 The call was
initiated by an automated telephone dialing system as indicated by a short delay of dead air
when the call first connected and the a pre-recorded message played about receiving two free
round trip tickets anywhere Southwest Airlines flies. The message and delay is indicative of
a ATDS. Plaintiff pressed one to be connected to an agent. An unknown agent with a thick
foreign accent proposed that Plaintiff attend a “Travel Seminar in Granite Bay” to receive the
airfare. Plaintiff asked where in Granite Bay and who was selling the program. The
telemarketer falsely identified herself to be with "Transparency" at 190 Douglas Blvd instead
of truthfully saying she was calling on behalf of Diversified Global Ventures, doing business
as “Travel Transparecny Travel at 4190 Douglas blvd”. Plaintiff asked where exactly and the
name of the company again, and he was hung up on

48. One call was from “Private” to 916-705-8006 on 07/11/19 The call was
initiated by an automated telephone dialing system as indicated by a short delay of dead air
when the call first connected and the a pre-recorded message played about receiving two free
round trip tickets anywhere Southwest Airlines flies. The message and delay is indicative of
a ATDS. Plaintiff pressed one to be connected to an agent. An unknown agent with a thick
foreign accent proposed that Plaintiff attend a “Travel Seminar in Granite Bay” to receive the
airfare. Plaintiff feigned intrest in the call since the previous agent had hung up on him after
asking questions. The telemarketer identified herself to be Michelle Reyes of

"Transparency" at 190 Douglas Blvd instead of truthfully saying she was calling on behalf of

8

 
Co oe JN DH AO FF WD NY

NO NO NO NO NHN WN NY NNO NO wm ee
eo IN HD A FP WD NY K§ DT Oo Fe NY HD A FSF WO NYO KS CS

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 9 of 25

Diversified Global Ventures, doing business as “Transparency Travel at 4190 Douglas blvd”.
Michelle also promised 3 days, 2 nights in 5 star accommodations and $100 gift certificate to
a restaurant in addition to the round trip airfare from Southwest. Michelle said John Reyes
from the confirmation department would call back and verify Plaintiffs information.

49. John Reyes called from “Private” to 916-705-8006 on 07/11/19 to verify
plaintiffs information and to send a confirmation email to plaintiff. Mr. Reyes introduced
himself as the verifier from “Transparency” who would make sure plaintiff would received
everything that Michelle had promised. Mr. Reyes said the company did not promote any
particular destination, airline or hotel, but was guaranteed round trip airfare to a destination
of his choosing at a 5 star hotel for 3 days and 2 nights. At the end of the call, Mr. Reyes
indicated that the name of the company was “Travel Transparency” and that plaintiff would
receive a confirmation email.

50. enh received his confirmation email which contained the terms and
conditions’. ne Mo venied Travel Transparency as the party making the offer and gave
4190 Douglas Blvd’.

51. The offer sounded reasonable to plaintiff since he stayed at the Maui Hyatt
Residence club in Feb 2019 for $3700 less than the cost to rent the same room on a timeshare
promotion. Plaintiffs wife received free airfare for 2019 with a companion pass on
Southwest Airlines for signing up for a Visa credit card. Plaintiff was in Branson Missouri
the third week of June 2019 and was offered a free 4 day/ 3 nights hotel stay in either San
Diego, Las Vegas, San Francisco or Miami plus $150 American express gift card .

52. The confirmation email arrived and the incentive description was vague. The

 

 

CA Bus. & Prof. Code § 17537.1 requires Transparency make certain disclosures in writing if the initial contact is
through telephone.
? Bus. & Prof. Code § 17537.1(a)(1)

 
oOo ©®& NN HBA A FP WO NO —&

NN WN HN BH WP WKH KF bh RO mw wm wm ww ee ee
o NN OW Fe WD NY SEH OO COUN lUDKNUlUrMrUBULUWwLOULNOULUCUmrElCUO

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 10 of 25

confirmation did not conform to the requirements listed in CA Bus. & Prof. Code § 17537
53. The plaintiff searched the internet for answers and found many complaints.
54, On one such complaint posted to facebook referred to the incentive as a
“Unethical company using unethical marketing company to get you to come in and listen to
their timeshare program. Don't waste your time. No free airline tickets or hotel stays..
Travel Transparency Hello Tanya, we aim te please all our guests and

sometimes misunderstandings arise. Your travel voucher is good for up to
18months; however as we disclose to all our quests there. are conan

 

issue, ‘taxes, incidentals and availabilty of destinations.

Please take 2 moment to review your voucher and if you need any -
assistance, please give us an opportunity to assist you.

Like - Reply - Sw
55. Travel transparency referred to the discrepancy as a misunderstanding, instead
of accurately stating that they had received many similar complaints and if the terms and
conditions were disclosed prior to people attending the sales presentation, it would lower
corporate profits.
56. Travel Transparency actively monitored, responded, and engaged with
reviews on social media. Marcy Shaw even posted positive reviews about the Granite Bay
location and maintains the Yelp page. Despite this knowledge of illegal telemarketing and

“misunderstandings”, TRAVEL TRANSPARECENCY continued to use the services of the
exact same telemarketers, which resulted in the Plaintiff being called.

57. Plaintiff confronted Derek Gough, the senior most executive for Transparency
who said he was familiar with the incentive since the Granite Bay location used the same
telemarketing company as the southern California company. When asked for a copy of the do
not call policy, he reffered him to speak with Marcy Shaw. Plaintiff investigated Mr. Gough

response and found that he registered that location with the state of California to be a location

for “Travel Transparency”.

10

 
Oo fe NX HD OD FF WD NO

Ny NO NY NY NY NY DN NO NO He Fe Fe Fe FOO POO RPO eSlhcl eh
ao ND YU FF WD NY KF& CO Oo eH NHN AH FB WD NY SK CS

Case 2:19-cv-01384-KJM-DB Document 1 Filed 07/23/19 Page 11 of 25

58. | Marcy shaw ( Director of Sales and Marketing for Granite Bay location?)
called plaintiff and admitted that she was aware that the telemarkter and or agents of
Travel Transparency had a pattern and practice of not disclosing that the airline
voucher required upfront payment, beyond taxes, reservation fees and deposits.

Marcy shaw revealed that had Travel Transparency provided a full written disclosure
of the terms of the offer, Plaintiff would know how much the deposit, taxes fees and
potential departure days.

59. During this call to plaintiff, Marcy Shaw admitted that she was aware that the
telemarketer and or agents of Travel Transparency had a pattern and practice of
concealing the fact that destination was not guaranteed. Marcy shaw revealed that
had Travel Transparency provided a full written disclosure of the terms of the offer,
Plaintiff would have to chose a give two destinations and the unknown travel vendor
would pick the destination Plaintiff would go.

60. During this call to plaintiff, Marcy Shaw admitted that she was aware that the
telemarketer and or agents of Travel Transparency had a pattern and practice of
concealing the fact that departure airport was not guaranteed. Marcy shaw revealed
that had Travel Transparency make an accurate representation and provided a full
written disclosure of the terms of the offer, Plaintiff would not be guaranteed to
departure from Sacramento since it may and most likely be from San Fransisco.

61. During this call to plaintiff, Marcy Shaw admitted that she was aware that the
telemarketer and or agents of Travel Transparency had a pattern and practice of
promoting 5 star hotels, when in fact it was not likely that type of hotel would be

given out. Marcy shaw revealed that had Travel Transparency make an accurate

 

 

3 Marcy Shaw sent plaintiff a copy of “Holiday Tours International do not call policy” and signed the letter as
“Marcy Shaw Director of Sales and Marketing “on Travel Transparency letterhead.

11

 
nan F&F Ww WN

o 6©o& “NS DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01384-KJM-DB Document 1 Filed 07/23/19 Page 12 of 25

representation and provided a full written disclosure of the terms of the offer,
Plaintiff would be guaranteed a room within 20 miles of the airport and although a 5
star hotel would be possible, it would not be likely and the exact chances of receiving
a5 star hotel were unknown.

62. During this call to plaintiff, Marcy Shaw admitted that she was aware that the
telemarketer and or agents of Travel Transparency had a pattern and practice of
promoting $100 restaurant gift certificate, when in fact it was a $100 savings
potential after using the coupons for 10% off, 20% and 50% off. Marcy shaw
revealed that had Travel Transparency make an accurate representation and provided
a full written disclosure of the terms of the offer, Plaintiff would know exactly how
much money he would have to spend to achieve a $100 savings but that figure was

unknown to Marcy.

63. During this call to plaintiff, Marcy Shaw admitted that she was aware that
very few people utilized the incentives. Marcy Shaw said she wanted to give the
actual incentive to Plaintiff and if he was happy, to come back and sit for the

presentation.

64. Plaintiff declined the offer because it was not the offer that was presented to

him over the phone.

65. John Reyes AKA John Acuna” called Plaintiff back to verify Plaintiffs
attendance. During this call plaintiff informed John that he captured the call center’s
actual caller id and not the blocked number displayed. John immediately offered
plaintiff his personal cell phone number and the two began a dialogue.

12

 
0 Oo ND UN FB WH NH Be

NO NO NO NH NO WN NH WN NO KR He — | | FeO Oe OOO eee ee
oa ny HD WH FP WH NY KFKF§ Do OBO BD ANA DB A FP WH WHO KH |]

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 13 of 25

66. Plaintiff reached out to John and through a series of text messages revealed
that John had been working for as agent telemarketing on behalf of Travel

Transparency for almost a year.

67. John also revealed that all calls were recorded. John texted plaintiff a
screenshot of what appears to be an email with the subject line “Mark Aussieker

Opening & Closing”

68. John also revealed that calls were made using an auto dialer with a random

numbers.

69. | PLAINTIFF believes he was called randomly because the agent did not know
his income level or marriage status. Most marketing companies have this information
prior to making calls.

Direct or Vicarious Liability

70. For more than 20 years the FCC has made clear that "the party on whose
behalf a solicitation is made bears ultimate responsibility for any viola tions." In the Matter of
Rules and Regulations Impl ementing the Tel. Consumer Prot . Act of 1991 , 10 F.C.C. Red.
12391, 12397,r 13 (1995) .

71. The FCC confirmed this principle again in 2013 when it explained that a
defendant "may be held vicariously liable under federal common law principles of agency for
violations of either section 227(b) or section 227(c) that are committed by third-party
telemarketers." In the Matter of the Joint Petition Filed by Dish Network, LLC, 28 F.C.C.
Red. 6574, 6574(2013). Both actual and apparent authority, and ratification , can be a basis
for a finding of vicarious liability. Id. at 6586 ,r 34.

13

 
&- Ww WN

oO Co ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 14 of 25

72. The FCC has instructed that defendants may not avoid liability by outsourcing
telemarketing:
[A]llowing the seller to avoid potential liability by outsourcing its telemarketing
activities to unsupervised third parties would leave consumers in many cases
without an effective remedy for telemarketing intrusions. This would particularly be
so if the telemarketers were judgment proof, unid entifiable, or located outside the
United States, as is often the case. Even where third-party telemarketers are id entifia
ble, solvent , and amenable to judgment limiting liability to the telemarketer that
physically places the call would make enforcement in many cases substantially more
expensive and less efficient, since consumers (or law enforcement agencies) would be
required to sue each marketer separately in order to obtain effective relief. As the
FTC noted , because "[s]ellers may have thousands of ' ind epend ent' marketers,
suing one or a few of them is unlikely to make a substantive difference for consumer
privacy." May 2013 FCC Ru 1 ing , 28 FCC Red at 6588 (137) (internal citations

omitted).

73. The FCC has rejected a narrow view of TCPA liabilityy, including the
assertion that liability requires a finding of formal agency and immediate direction and

control over the third-party who placed the telemarketing call. Id. at 6587 n. 107.

74. | DEFENDANT Travel Transparency is and are directly liable and responsible
for the phone calls at issue because they actually made or initiated the calls to Plaintiff, or
they substantially participated. Alternatively Defendants are vicariously liable for the conduct

of the Holiday Tours International and their agents because Travel Transparency:

14

 
oOo fo NN An F&F WY HPO

N NY NY NY NY N N WN NO Y] BQ B~e SF | FSF FSF Fe SF
ao nN NWN UO Fe We NY SH 9D Oo eH DN HU lUlUMhOULUN LULU

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 15 of 25

a) authorized the phone calls; accepted tours that telemarketers booked.

b) directly or indirectly controlled the persons who actually made or initiated the

calls; For example a person complained and Travel Transparency requested a phone

number to remove the callers name from the list.

C) allowed the telemarketers to enter consumer information into Travel

Transparency reservation system ,

) approved, wrote or reviewed the telemarketing sales script; OR

75. Travel Transparency reasonably should have known or consciously avoided
knowing that the actual telemarketers were violating the TCPA and failed to take effective
steps within their power to require compliance with the TCPA.

76. Travel Transparency should have known or consciously avoided knowing
that Holiday Tours was violating the TCPA and Travel Transparency failed to take effective
steps within its power to require compliance with the TCPA. Each call was recorded and
they either willfully ignored the call recordings where they could have observed the behavior

first hand or chose to ignore the recordings.

77. Travel Transparency had a pattern and practice of receiving customer

complains and thereafter blaming its vendors instead of taking any meaningfull action.

78. Travel Transparency controlled the telemarketers and the numbers they could
call. On one such occasion a Robert M. complained on facebook “They will not stop calling.
Every day. All hours of the day” Travel Transparency responded by requesting Robert’s

telephone number so they could permanently removing it from their list.

15

 
_ Ww WN

o fe NN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 16 of 25

Robert @w@me G3 doesn't recommend Travel Transparency. ase
y March29- @

 

They will not stop calling. Every day. All hours of the day.

4 Comment

 

 

have had with our marketing calls. ‘Can you please send an email to

info@traveltransparency.com with your phone number so we can
permanently remove it from our list? Sorry again. Thank you for towns « up.

Like - Reply - 14w

 

 

 

79. Travel Transparency monitored its telemarketers. On one such occasion, an
individual posted to Facebook about abusive calling practices. Travel Transparency
responded that “We utilize a number of different marketing companies, but are committed to
assuring all follow proper protocol and regulations.”

80. | Travel Transparency delegated to Holiday Tours International, the ability to
make a contract (Incentive to attend presentation) between Plaintiff and Travel Transparency
using parameters set by Travel Transparency, including Travel Transparency absolute control
over whether and under what demographic criteria it would accept of Plaintiff or any other
person as a customer.

81. Travel Transparency participated in the telemarketer’s script. Complaints span
over a year and the same reference “two free round trip” airlines still appears.

FACTS COMMON TO ALL

82. Plaintiff's cell phone number has at all relevant times been continuously

listed on the National Do-Not-Call Registry

83. | Telemarketers are required by law to subscribe to and comply with the
Registry

16

 
Co fF ND A FP WY NY

N NY NO ND WN WN WN WN NO FF KF FF KF FO OFS OO S| S| lee
oOo nN HD A FF WH NY FK|§ FD OO Fe HTD HDB A FSF W NYO KH OC

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 17 of 25

84. _ .As evidenced by the initial fact that Plaintiff's phone number at all relevant
times has been continuously listed on the Registry , Defendants could not care less that any
particular phone number may be listed on the Registry. Defendants use robo-calling because
it allows for thousands of automated sales calls to be initiated in a very short period of time,
but their sales representatives only need actually spend time on the phone with consumers
who respond. Defendants thereby selfishly and illegally shift the burden of aggravation and
wasted time to the public at large and away from themselves where it belongs.

85. Defendants’ conduct directed at Plaintiff is knowing, willful, wanton, reckless ,

intentional and/or grossly negligent.

CAUSES OF ACTION
-COUNTI
(Violation of the Telephone Consumer Protection Act, 47 U.S.C.

§227(c)(5)(B)
86. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
87. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
ignoring the Do-Not-Call List, as demonstrated by Defendant's Call to Plaintiffs cell
phone, violated 47 U.S.C.§227(c)(5)(B) and 47 C.F.R. §64.1200(d)(2) and, therefore,
Plaintiff is entitled to an award of statutory damages in the minimum amount of $500 for

this violation.

88. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,

in failing to check the numbers against a cell phone list constitutes a knowing and/or willful

17

 
oOo Oo NN DH nO FP WY NO

NO wo NYO PO HNO NY NY NH NO HF Re Fe Rr er ee OS ee
on AN Dn un FPF Ww NO KFKF& TD BO fH HN KH Wn FB WY NYO KK CO

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 18 of 25

violation of 47 U.S.C. §227(c)(5)(B) and 47 C.F.R. §64.1200(d)(2) . Furthermore,
Defendant's conduct, in placing the Call to Plaintiffs cell phone, spoofing the caller id,
giving false name of the party calling , not disclosing the true name, telephone number and
address of the business constitutes a knowing and/or willful violation of 47
C.F.R.§64.1200(b)(2) and 47 C.F.R. §64.1200(d)(4) and therefore, Plaintiff is entitled to an

award of statutory treble damages in the amount of $1,500 for this violation.

COUNT2

(1* call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(b)(1)(A)(iii) — Auto Dialer
89. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
90. Defendant’s own conduct (b) by the fact that others made those calls on its behalf by
placing a Call to Plaintiff's cell phone using an automated dialing system, violated 47 C.F.R.

§ 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(A) iii) and, therefore, Plaintiff is entitled to an

award of statutory damages in the minimum amount of $500 for this violation.

91. As aresult of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to an award of $1,500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3\C).

COUNTS

(1* call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.

§227(b)(1)(A) (iii) — pre recorded message
92. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

93. Defendant’s own conduct (b) by the fact that others made those calls on its behalf by

18

 
oo Se NIN DH wn FF WD HK

NO NO HN HN HO NH VN LP HNO HR Se FF Se Fe FeO OF Se ee
ona AN HD vA F&F WD NY K§ FD BO DH HN BDH vA FPF WY HNO KY OC

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 19 of 25

placing a Call to Plaintiff's cell phone using pre recorded message, violated 47 C.F.R. §
64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(A)Giii) and, therefore, Plaintiff is entitled to an

award of statutory damages in the minimum amount of $500 for this violation.

94. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to an award of $1,500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

COUNT 4

Unlawful Recording and Intercepting of Communications against Defendants

(Violation of California Penal Code § 632.7)

95. Plaintiff incorporates each allegation set forth above as if fully set forth herein and

further alleges as follows.

96. Plaintiff participated in calls that he received while within the State of California and
that originated by and through defendants call centers. Plaintiff used a cellular telephone to
engage in those conversations. Plaintiff is informed and believes and on that ground alleges

that, at all relevant times,

97. Defendants and their vendor, had a policy and practice of using hardware and/or
software that enabled them to surreptitiously record and/or monitor conversations with

Plaintiff who used cellular or cordless telephones to receive calls from defendant.

98. Defendants and their vendor, had and followed a policy and practice of not disclosing
to Plaintiff that their cellular calls were recorded and/or monitored, Defendants and their
vendor, did not obtain, and could not have obtained, express or implied advance consent to

the recording or monitoring of those conversations. As a result, plaintiff had an objectively

19

 
So Oo NI NH HH BR WD NYO

NY NO NO NO WN NV NY NY NO HF =| Fe Fe Fe FeO OS OO Sl eS
co ~ N Ww & Ww bs — om) \O oO ~] an wn b ve) bo —_ OQ

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 20 of 25

reasonable expectation that their calls were not being recorded and/or monitored. That
expectation and its objective reasonableness arise, in part, from the objective offensiveness
of surreptitiously recording people’s conversations, the absence of even a simple pre-
recorded message as short as four simple words — “calls may be recorded” ~ and the ease
with which such a message could have been put in place. As the California Supreme Court
has stated, “in light of the circumstance that California consumers are accustomed to being
informed at the outset of a telephone call whenever a business entity intends to record the
call, it appears equally plausible that, in the absence of such an advisement, a California
consumer reasonably would anticipate that such a telephone call is not being recorded,
particularly in view of the strong privacy interest most persons have with regard to the
personal financial information frequently disclosed in such calls.” (See Kearney v. Salomon

Smith Barney (2006) 39 Cal. 4th 95.)

99. Defendants’ conduct as described above violated California Penal Code §
632.7(a).Under Penal Code § 637.2, Plaintiff are entitled to $5,000 in statutory damages per
violation, even in the absence of proof of actual damages, the amount deemed proper by the
California Legislature.
COUNTS
Violation of RULES FOR PROMOTIONAL GIVEAWAYS

(Violation of California CA Bus. & Prof. Code § 17537)
100. Plaintiff incorporates each allegation set forth above as if fully set forth herein and
further alleges as follows. Plaintiff suffered a concrete injury by having to make a
request with Transparency and had to spend money on postage to mail letters

requesting defendants honor the incentive offered.

20

 
—

Oo oe NY DBD wn FP WY WN

Oo NO NYO NO NHN NO NN NO RO ee ee
oo NN DN UN FF WY NY FY DoD Oo FB HA DBD HA FSF WYO NY F|K OS

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 21 of 25

101. Defendants’ conduct as described above violated California Bus. & Prof. Code §

17537 Plaintiff is entitled to the value of the incentive offered.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment against David Mkrtychev, for the following:

1, Injunctive relief prohibiting such violations of the TCPA by Defendants in the
future.
2. For an order finding for plaintiff in all counts.

3. For an order finding the defendant knowingly and willfully violated TCPA

3. An award of $4500 in damages arising for three TCPA violations in counts 1.
4, An award of $3000 in damages arising for two TCPA violation in counts 2.
5. An award of $2000 in damages arising for two TCPA violation in counts 3.

6. An award of $15,000 in statutory damages arising for three violations of CA
Penal Code § 632.7.

7, An award of the value of roundtrip airfare anywhere in USA, 2 nights
accommodations in a 5 star hotel and $100 for Count 5

8. For an order finding the defendant knowingly and willfully violated in count
5 is deemed Plaintiff prays for treble damages for each knowing or willfull violation.

9. Any other relief the court deems proper.

Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below, I certify to
21

 
N

oo Fe NI Dn nH HR W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 22 of 25

To the best of my knowledge, information, and belief that this complaint: (1) is not being
presented for an improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have evidentiary
support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with
the requirements of Rule 11.I agree to provide the Clerk’s Office with any changes to my address
where case-related papers may be served. I understand that my failure to keep a current address
on file with the Clerk’s Office may result in the dismissal of my case.

Respectfully Submitted this 7th Day of July, 2019.

Signature of Plaintiff

Date of signing: 7-22 _,20!4.

Signature of ree
Wr

Printed Name of Plaintiff Mark Wassithe.

22

 
Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 23 of 25

EXHIBIT A
 

 

Case 2:19-cv-01384-KJM-DB....Document 1 Filed 07/23/19 Page 24 of 25

 
 

ONFIR MATION
CODE:

 
 

4190 Douglas Blvd Suite 400, Granite Bay,
CA, 95746
(435-640-8877)
-Our Office is a little difficult to find. We are the
last building on the backside of 4190 Douglas Blvd. Suite
400.We are beside Mind to Mindful business

 
 

 

Dear Mark & Kimberly Aussieker,

Your scheduled date and time for the Travel Transparency presentation is: Thursday, 7/11/19 at 2:00 P.M.

Congratulations on your upcoming visit. We are pleased you have decided to join us, and we want to.take this opportunity to
confirm your scheduled appointment as well as provide additional information. Your Gift:is our way of saying “thanks” for taking

the time to learn more about our great products and services. The informative presentation has something for everyone, and IT
WILL BE FUN AND INFORMATIVE! Please bring this Invitation Letter with you.

For taking the time to attend our presentation, we are happy to provide you with...

REWARD CHOICES (CHOOSE ONO)

Hawaiian or Cabos or Nationwide Airfare Adventure Including round-trip air transportation for two «

 

 

Detail of Guest Eligibility

This is a nationwide marketing program and is invalid where prohibited by law. We are delighted to provide anyone with information about our
products and services, but only the person named herein is eligible to receive a gift from this promotion. This promotion is not available to
current members. Existing members may contact customer service as separate promotions may be available. Must not have attended a Travel
Transparency presentation during the previous 18 months. Must be between the ages of 28-70 both and if married or cohabiting both parties
must attend presentation together. Household income of at least $60,000. Must have a valid Credit Card (no debit) and Federal or State issued

 

 
 

 

Case 2:19-cv-01384-KJM-DB Document1 Filed 07/23/19 Page 25 of 25

photo ID. Must be fluent in English language and attend a 90 minutes presentation. Only one promotion per family, group or household. One gift
per household per 18 months. Gifts cannot be combined or used for group reservations. We love kids, but due to space limitations no children are
permitted to attend. No travel club OWNERS anymore.

Directions:
4190 Douglas Blvd Suite 400, Granite Bay, CA, 95746
(435-640-8877)
-Our Office is a little difficult to find.we are the last building on the backside of 4190 Douglas Blvd. Suite 400.We are
beside Mind to Mindful business

Please plan | os sevaee at SAGil SRWWNRU GF 15S SAuiiet Gavlly Row rewistratiion. As @ courtemy? Other guests, there
is no le corey for late arriwalt Que lo trafMc or petting lon. etc. Late arrival: wil be aged to reschedule.

 

 

 
